Citation Nr: 0117395	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, private psychiatrist, friend, and spouse.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1970.  This appeal arises from a September 1992 
Department of Veterans Affairs Regional Office (VARO), San 
Juan, the Commonwealth of Puerto Rico rating decision, which 
denied the appellant entitlement to service connection for a 
nervous disorder.

REMAND

As a preliminary matter, a letter from the Social Security 
Administration (SSA) dated in July 1991 indicates that the 
appellant was granted entitlement to SSA disability benefits 
beginning in January 1990.  The appellant contends that the 
SSA has granted benefits based on findings that the appellant 
has a psychosis.  However, the medical reports pertaining to 
the award of benefits by the SSA have not been associated 
with the record certified for appellate review.  VA's duty to 
assist includes obtaining SSA records.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992).  Thus, VARO must 
request complete copies of the SSA records utilized in 
awarding the appellant disability benefits.

In light of the need to remand the appellant's claim to 
obtain the aforementioned SSA records, the appellant should 
also be scheduled for another VA psychiatric examination in 
order to clarify the conflicting diagnoses of record, which 
include schizophrenia, latent type, not psychotic; borderline 
personality disorder vs. severe dysthymic disorder; 
schizophrenia, undifferentiated type; intermittent explosive 
disorder; schizophrenia, chronic, paranoid type; and impulse 
control disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings. If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991). 

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  VARO should attempt to obtain copies 
of the medical records used by the Social 
Security Administration in reaching its 
decision with regard to the appellant's 
disability claim.  These records should 
be associated with the appellant's VA 
claims folder.

2.  The appellant should be scheduled for 
another VA psychiatric examination, with 
a psychiatrist who has not previously 
examined him.  The purpose of the 
examination is to determine the nature 
and date of onset of any current 
psychiatric disability.  Any necessary 
tests or studies should be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should be 
requested to respond to each of the 
following items:  (a) list the diagnoses 
of all psychiatric disorders the 
appellant currently has and identy each 
such disorder that is properly 
characterized as a psychosis or a 
personality disorder; and (b) with regard 
to each separate disagnosis listed in 
response to (a), above, state whether it 
is as least as likely as not that the 
disorder first became manifest is service 
or within one year of the appellant's 
separation from service.  If the examiner 
is unable to respond to the inquiries, 
the reasons should be clearly stated.

3.  VARO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  VARO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



